EXHIBIT 10.1
EXECUTION COPY

 
 
 
 
$925,000,000
 
BRIDGE TERM LOAN CREDIT AGREEMENT
 
dated as of October 28, 2010,
 
among
 
LABORATORY CORPORATION OF AMERICA HOLDINGS,
 
THE LENDERS NAMED HEREIN
 
and
 
CITIBANK, N.A.,
 
as Administrative Agent
 
______________________
 
CITIGROUP GLOBAL MARKETS INC.
as Bookrunner and
Lead Arranger

 



 
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
     
Page
       
ARTICLE I
         
Definitions
       
SECTION 1.01
Defined Terms
1
SECTION 1.02
Terms Generally
17
SECTION 1.03
Classification of Loans and Borrowings
18
       
ARTICLE II
         
The Credits
       
SECTION 2.01
Commitments
18
SECTION 2.02
Loans
18
SECTION 2.03
Borrowing Procedure
19
SECTION 2.04
Evidence of Debt; Repayment of Loans
20
SECTION 2.05
Fees
20
SECTION 2.06
Interest on Loans
21
SECTION 2.07
Default Interest
22
SECTION 2.08
Alternate Rate of Interest
22
SECTION 2.09
Termination and Reduction of Commitments
22
SECTION 2.10
Conversion and Continuation of Borrowings
23
SECTION 2.11
Optional and Mandatory Prepayment
24
SECTION 2.12
Reserve Requirements; Change in Circumstances
25
SECTION 2.13
Change in Legality
26
SECTION 2.14
Break Funding
26
SECTION 2.15
Pro Rata Treatment
27
SECTION 2.16
Sharing of Setoffs
27
SECTION 2.17
Payments
28
SECTION 2.18
Taxes
28
SECTION 2.19
Assignment of Commitments Under Certain Circumstances; Duty to Mitigate
31
       
ARTICLE III
         
Representations and Warranties
       
SECTION 3.01
Organization; Powers
32
SECTION 3.02
Authorizations
32
SECTION 3.03
Enforceability
33
SECTION 3.04
Governmental Approvals
33

 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.05
Financial Statements
33
SECTION 3.06
No Material Adverse Change
33
SECTION 3.07
Subsidiaries
33
SECTION 3.08
Litigation; Compliance with Laws
33
SECTION 3.09
Federal Reserve Regulations
34
SECTION 3.10
Investment Company Act
34
SECTION 3.11
Use of Proceeds
34
SECTION 3.12
Tax Returns
34
SECTION 3.13
No Material Misstatements
34
SECTION 3.14
Employee Benefit Plans
34
SECTION 3.15
Environmental Matters
35
SECTION 3.16
Senior Indebtedness
35
       
ARTICLE IV
         
Conditions of Lending
       
SECTION 4.01
Effectiveness
35
SECTION 4.02
Conditions Precedent to the Loans on the Closing Date
36
       
ARTICLE V
         
Affirmative Covenants
       
SECTION 5.01
Existence; Businesses and Properties
39
SECTION 5.02
Insurance
39
SECTION 5.03
Obligations and Taxes
39
SECTION 5.04
Financial Statements, Reports, etc.
39
SECTION 5.05
Litigation and Other Notices
40
SECTION 5.06
Maintaining Records; Access to Properties and Inspections
41
SECTION 5.07
Use of Proceeds
41
       
ARTICLE VI
         
Negative Covenants
       
SECTION 6.01
Subsidiary Indebtedness
41
SECTION 6.02
Liens
42
SECTION 6.03
Sale and Lease-Back Transactions
44
SECTION 6.04
Mergers, Consolidations and Acquisitions
44
SECTION 6.05
Restricted Payments
44
SECTION 6.06
Business of Borrower and Subsidiaries
45
SECTION 6.07
Interest Coverage Ratio
45
SECTION 6.08
Maximum Leverage Ratio
45
SECTION 6.09
Hedging Agreements
45

 
 
2

--------------------------------------------------------------------------------

 
 

 
ARTICLE VII
         
Events of Default
         
ARTICLE VIII
         
The Administrative Agent
       
SECTION 8.01
Appointment and Authority
47
SECTION 8.02
Administrative Agent Individually
48
SECTION 8.03
Duties of Administrative Agent; Exculpatory Provisions
49
SECTION 8.04
Reliance by Administrative Agent
50
SECTION 8.05
Delegation of Duties
50
SECTION 8.06
Resignation of Administrative Agent
50
SECTION 8.07
Non-Reliance on Administrative Agent and Other Lenders
51
SECTION 8.08
No Other Duties
52
       
ARTICLE IX
         
Miscellaneous
       
SECTION 9.01
Notices
52
SECTION 9.02
Posting of Approved Electronic Communications
53
SECTION 9.03
Survival of Agreement
54
SECTION 9.04
Binding Effect
55
SECTION 9.05
Successors and Assigns
55
SECTION 9.06
Expenses; Indemnity
58
SECTION 9.07
Right of Setoff
59
SECTION 9.08
Applicable Law
60
SECTION 9.09
Waivers; Amendment
60
SECTION 9.10
Interest Rate Limitation
60
SECTION 9.11
Entire Agreement
61
SECTION 9.12
WAIVER OF JURY TRIAL
61
SECTION 9.13
Severability
61
SECTION 9.14
Counterparts
61
SECTION 9.15
Headings
62
SECTION 9.16
Jurisdiction; Consent to Service of Process
62
SECTION 9.17
Confidentiality
62
SECTION 9.18
USA PATRIOT Act Notice
63



 
3

--------------------------------------------------------------------------------

 

Schedule 2.01
Lenders and Commitments
Schedule 3.07
Subsidiaries
Schedule 9.01
Notices
       
Exhibit A
Form of Administrative Questionnaire
Exhibit B
Form of Assignment and Assumption
Exhibit C
Form of Borrowing Request




 
4

--------------------------------------------------------------------------------

 

BRIDGE TERM LOAN CREDIT AGREEMENT (the “Agreement”) dated as of October 28,
2010, among LABORATORY CORPORATION OF AMERICA HOLDINGS, a Delaware corporation
(the “Borrower”), the Lenders (as defined in Article I) and CITIBANK, N.A. as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.
 
In connection with the Transactions, the Borrower has requested the Lenders to
extend credit in the form of Loans in an aggregate principal amount not to
exceed $925,000,000.
 
The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein.  Accordingly, the parties hereto
agree as follows:
 
ARTICLE I 
                     
Definitions
 
SECTION 1.01 .  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acquired Business” shall mean the genetic testing business of the Seller to be
acquired pursuant to the Acquisition Agreement.
 
“Acquisition” shall mean the acquisition of the Acquired Business pursuant to
the Acquisition Agreement.
 
“Acquisition Agreement” shall mean the Asset Purchase Agreement by and among the
Seller and the Borrower dated as of September 13, 2010.
 
“Acquisition Consideration” shall mean an aggregate amount of $925,000,000 in
acquisition consideration to be paid to the Seller pursuant to the Acquisition
Agreement.
 
“Activities” shall have the meaning assigned to such term in Section 8.02(b) of
this Agreement.
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
 
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(a).
 
 
 

--------------------------------------------------------------------------------

 
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.
 
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
 
“Agent’s Group” shall have the meaning assigned to such term in Section 8.02(b).
 
“Agreement” shall mean this Credit Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that for the avoidance
of doubt, the LIBO Rate for any day shall be based on the rate determined on
such day at approximately 11:00 a.m. (London time) by reference to the British
Bankers’ Association Interest Settlement Rates  for deposits in dollars (as set
forth by the Bloomberg Information Service or any successor thereto or any other
service selected by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates).  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective on the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or LIBO Rate
respectively.
 
“Applicable Percentage” shall mean (a) with respect to ABR Borrowings, the
percentage rate per annum which is applicable at such time as set forth below
minus 100 basis points and (b) with respect to Eurodollar Borrowings, the
percentage rate per annum which is applicable at such time as set forth below.
 

 
Level I
Level II
Level III
Level IV
Level V
Days from the Closing Date
Applicable Margin (%)
Applicable Margin (%)
Applicable Margin (%)
Applicable Margin (%)
Applicable Margin (%)
0-89
1.50%
1.75%
2.00%
2.25%
2.50%
90-179
2.00%
2.25%
2.50%
2.75%
3.00%
180-269
2.50%
2.75%
3.00%
3.25%
3.50%

 
 
2

--------------------------------------------------------------------------------

 
 
270-364
3.00%
3.25%
3.50%
3.75%
4.00%



Level I pricing shall apply if, on any date of determination, the Debt Rating is
A or higher by S&P or is A2 or higher by Moody’s.
 
Level II pricing shall apply if, on any date of determination, Level I pricing
does not apply and the Debt Rating is A- or higher by S&P or is A3 or higher by
Moody’s.
 
Level III pricing shall apply if, on any date of determination, Level I and
Level II pricing does not apply and the Debt Rating is BBB+ or higher by S&P or
is Baa1 or higher by Moody’s.
 
Level IV pricing shall apply if, on any date of determination, Level I, Level II
and Level III pricing does not apply and the Debt Rating is BBB or higher by S&P
or is Baa2 or higher by Moody’s.
 
Level V pricing shall apply if, on any date of determination, Level I, Level II,
Level III and Level IV pricing does not apply.
 
Notwithstanding the foregoing, if a Debt Rating is issued by each of S&P and
Moody’s and there is a split in Debt Ratings of more than one level, the level
that is the level higher than the lower Debt Rating Shall apply. The Debt
Ratings shall be determined from the most recent public announcement of any
changes in the Debt Ratings.
 
“Approved Electronic Communications” means each Communication that any obligor
is obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any obligor to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.11 and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article IV or any other
condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
“Approved Electronic Platform” shall have the meaning specified in Section
9.02(a).
 
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or managers a Lender.
 
“Approved Person” shall mean the persons identified by the Borrower in writing
to the Administrative Agent prior to September 13, 2010.
 
“Assignment and Assumption” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.05), and accepted by the Administrative Agent, in the form
of Exhibit B or such other form as shall be approved by the Administrative
Agent.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
 
“Borrower” shall have the meaning assigned to such term in the preamble to this
Agreement.
 
“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
 
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03.
 
“Breakage Event” shall have the meaning assigned to such term in Section 2.14 of
this Agreement.
 
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.
 
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
A “Change in Control” shall be deemed to have occurred if (a) any person or
group (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof) shall own directly or indirectly, beneficially
or of record, shares representing more than 40% of the aggregate ordinary voting
power represented by the
 
 
4

--------------------------------------------------------------------------------

 
 
issued and outstanding capital stock of the Borrower or (b) a majority of the
seats (other than vacant seats) on the board of directors of the Borrower shall
at any time be occupied by persons who were neither (i) nominated by the board
of directors of the Borrower nor (ii) appointed by directors so nominated.
 
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.
 
“Charges” shall have the meaning assigned to such term in Section 9.10 of this
Agreement.
 
“Closing Date” shall mean the date on which the Acquisition is consummated in
accordance with the provisions of the Acquisition Agreement and the conditions
set forth in Section 4.02 have been satisfied or waived.
 
“Closing Date Material Adverse Effect” shall mean any event, change or effect
that is, or would reasonably be expected to be, materially adverse to the
Borrower and the Acquired Business and their subsidiaries, taken as a whole (the
“Combined Group”); provided, however, that any event, change or effect will not
be deemed to constitute a Closing Date Material Adverse Effect and will be
disregarded when determining whether a Closing Date Material Adverse Effect has
occurred, to the extent arising from or directly or indirectly related to (1)
general economic conditions, political conditions, financial and credit market
conditions or market conditions in the industries in which the Combined Group
operates; (2) the loss or departure of Business Employees, or other service
providers of the Business, or the termination, reduction (or potential
reduction) or any other adverse development (or potential adverse development)
in the Business’ relationship with any of its customers, suppliers, distributors
or other business partners, in each case as a result of the announcement or
pendency of the Acquisition Agreement or the Transactions (as defined in the
Acquisition Agreement as in effect on September 13, 2010); (3) failure, in and
of itself, of the Business to meet sales, earnings or other financial or
non-financial projections and estimates (it being understood that the facts and
circumstances giving rise to or contributing to such failure may be taken into
account in determining whether there has been a Closing Date Material Adverse
Effect); (4) acts of war or terrorism (or the escalation of the foregoing) or
natural disasters or other force majeure events; (5) changes or anticipated
changes in any Legal Requirements applicable to the Business or applicable
accounting regulations or principles or the interpretation thereof; or (6)
compliance by Seller or any of its Affiliates with the Acquisition Agreement, or
compliance by Seller or its Affiliates with a request by Borrower (with the
consent of the Administrative Agent, such consent not to be unreasonably
withheld or delayed) that Seller or any of its Affiliates take an action (or
refrain from taking an action) to the extent such action or inaction is in
compliance with such request or actions taken by Seller or its Affiliates with
the consent of Borrower and the Administrative
 
 
5

--------------------------------------------------------------------------------

 
 
Agent; provided, further, that in the case of clauses (1) and (5) above, the
events, changes or effects described therein will not be deemed to constitute a
Closing Date Material Adverse Effect and will be disregarded when determining
whether a Closing Date Material Adverse Effect has occurred only to the extent
they do not disproportionately affect the Combined Group as compared to
competitors of the Combined Group.  Capitalized terms used in this definition
and not otherwise defined herein, and the term “Affiliate”, shall have the
meaning specified in the Acquisition Agreement as in effect on the date hereof.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Commitment” shall mean, with respect to any Lender, such Lender’s Commitment as
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender assumed its Commitment, as applicable, as the same may be (a)
reduced from time to time pursuant to Section 2.09 and (b) reduced or increased
form time to time pursuant to assignments by or to such Lender pursuant to
Section 9.05.
 
“Commitment Fee” shall have the meaning assigned to such term in Section 2.05(a)
of this Agreement.
 
“Commitment Letter” shall mean the Commitment Letter dated September 13, 2010,
between the Borrower and Citigroup Global Markets, Inc., as amended,
supplemented or otherwise modified from time to time.
 
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any obligor or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.
 
“Confidential Information” shall have the meaning assigned to such term in
Section 9.17 of this Agreement.
 
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated September, 2010.
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense net of interest income for such period, (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period and (iv) any extraordinary charges and all non-cash
write-offs and write-downs of amortizable and depreciable items for such period,
and minus (b) without duplication, to the extent included in determining such
Consolidated Net Income, any extraordinary gains and all non-cash items of
income for such period, all determined on a consolidated basis in accordance
with GAAP.
 
 
6

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” shall mean, for any period, the interest expense
(including (a) imputed interest expense in respect of Capital Lease Obligations
and (b) the amortization of original issue discount in connection with the
Subordinated Notes and other Indebtedness issued with original issue discount)
of the Borrower and the Subsidiaries for such period, net of interest income, in
each case determined on a consolidated basis in accordance with GAAP.  For
purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by the Borrower or any Subsidiary
with respect to interest rate Hedging Agreements.
 
“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.
 
“Consolidated Total Assets” shall mean, as of any date, the amount of total
assets as shown on the consolidated balance sheet of the Borrower for the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.04(a) or (b), prepared in accordance with GAAP.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Debt Rating” shall mean, as of any date of determination, the rating as
determined by S&P or Moody’s, as the case may be, of the Borrower’s long-term
senior unsecured non-credit enhanced debt.
 
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
 
“Disposition” shall mean, with respect to any person, (a) the sale, transfer or
other disposition (including any sale and leaseback transaction by such person)
of any Property (including any equity interests owned by such person, or any
notes or accounts receivable or any rights and claims associated therewith) of
such person (or the granting of any option or other right to do any of the
foregoing) and (b) any issuance of Equity Interests by the Subsidiary of such
person.
 
“dollars” or “$” shall mean lawful money of the United States of America.
 
“Duration Fee” shall have the meaning assigned to such term in Section 2.05(c)
of this Agreement.
 
“Effective Date” shall mean the date this Agreement becomes effective in
accordance with Section 4.01.
 
“Effective Date Specified Representations” shall mean each of the
representations set forth in Article III other than the representations set
forth in Sections 3.05, 3.06 and 3.11.
 
 
7

--------------------------------------------------------------------------------

 
 
“Eligible Assignee” shall mean (x) any Approved Person and (y) any commercial
bank, insurance company, investment or mutual fund or other entity (but not any
natural person) that is an “accredited investor” (as defined in Regulation D
under the Securities Act of 1933 as amended) that extends credit or invests in
bank loans as one of its businesses; provided that (a) neither the Borrower nor
any of its Affiliates shall be an Eligible Assignee and (b) unless an Event of
Default has occurred and is continuing, any proposed assignee must have total
assets in excess of $500,000,000 to be considered an Eligible Assignee.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments or injunctions issued, promulgated or entered into by
any Governmental Authority, relating to the environment, the preservation or
reclamation of natural resources, the management or release of Hazardous
Materials or to the effect of the environment on human health and safety.
 
“Environmental Liability” shall mean liabilities, obligations, claims, actions,
suits, judgments or orders under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
fees and expenses of attorneys and consultants) or costs, whether contingent or
otherwise, including those arising from or relating to (a) any action to address
the on- or off-site presence, release of, or exposure to, Hazardous Materials,
(b) permitting and licensing, governmental administrative oversight and
financial assurance requirements, (c) any personal injury (including death), any
property damage (real or personal) or natural resource damage and (d) the
violation of any Environmental Law.
 
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire such equity interests or such convertible or exchangeable obligations;
provided that the Subordinated Notes are deemed not to constitute Equity
Interests of the Borrower.
 
“Equity Issuance” shall mean any issuance by the Borrower of any Equity Interest
in a public offering or private placement.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) any failure by
any Plan to satisfy the minimum funding standard (within the meaning of Section
412 of the Code or Section
 
 
8

--------------------------------------------------------------------------------

 
 
303 or 304 of ERISA) applicable to such Plan, in each case whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 303(c)
of ERISA, of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code), (e) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan, (f) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) the receipt by the
Borrower or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, in endangered or critical
status, within the meaning of Section 305 of ERISA; or (h) the occurrence of a
“prohibited transaction” with respect to which the Borrower or any of the
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which the Borrower or any such Subsidiary could
otherwise be liable.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.
 
“Event of Default” shall have the meaning assigned to such term in Article VII.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income, franchise or similar taxes
imposed on (or measured by) its net income by the United States of America, the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located (or, in the case of any Lender, in which its
applicable lending office is located), or, in the case of a jurisdiction that
imposes taxes on the basis of management or control or other concept or
principle of residence, the jurisdiction in which such recipient is so resident,
(b) Taxes imposed by reason of any present or former connection between such
person and the jurisdiction imposing such Taxes, other than solely as a result
of the execution and delivery of this Agreement, the making of any Loans
hereunder or the performance of any action provided for hereunder, (c) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located and (d) in
the case of a Foreign Lender (other than as an assignee pursuant to a request by
the Borrower under Section 2.19(a)), any withholding tax that (i) is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.18(a) or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.18(e).
 
 
9

--------------------------------------------------------------------------------

 
 
“Existing Credit Agreement” shall mean the Credit Agreement dated as of October
26, 2007, as amended, among the Borrower, the lenders from time to time party
thereto, and Credit Suisse, as administrative agent.
 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for the day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Fee Letter” shall mean the Fee Letter dated September 13, 2010, between the
Borrower and Citigroup Global Markets, Inc., as amended, supplemented or
otherwise modified from time to time.
 
“Fees” shall mean the Commitment Fees, the Duration Fees and any other fees set
forth in the Fee Letter.
 
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
 
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Fund” shall mean any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” shall mean generally accepted accounting principles applied on a
consistent basis.
 
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
 
“Granting Lender” shall have the meaning assigned to such term in Section
9.05(j).
 
“Guarantee” of or by any person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of such person guaranteeing or having the economic
effect of guaranteeing any Indebtedness  of any other person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase or lease
 
 
10

--------------------------------------------------------------------------------

 
 
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment of such Indebtedness or other obligation, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness;
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Hazardous Materials” shall mean (a) petroleum products and byproducts,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls, radon
gas, chlorofluorocarbons and all other ozone-depleting substances and (b) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.
 
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such person, whether or not the obligations secured thereby have
been assumed, (f) all Guarantees by such person of Indebtedness of others,
(g) all Capital Lease Obligations of such person, (h) all obligations,
contingent or otherwise, of such person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such person in respect of bankers’ acceptances and (j) all
obligations of such person to make contingent cash payments in respect of any
acquisition, to the extent such obligations are or are required to be shown as
liabilities on the balance sheet of such person in accordance with GAAP.  The
Indebtedness of any person shall include the Indebtedness of any other entity
(including any partnership in which such person is a general partner) to the
extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such person is not liable therefor.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Interest Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
 
 
11

--------------------------------------------------------------------------------

 
 
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan Borrowing, the last day of the Interest Period applicable to
the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration, been applicable to such Borrowing.
 
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business
Day.  Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
“Lender Appointment Period” shall have the meaning assigned to such term in
Section 8.06 of this Agreement.
 
“Lenders” shall mean (a) the persons listed on Schedule 2.01 and (b) any person
that has become a party hereto pursuant to an Assignment and Assumption (in each
case, other than any such person that has ceased to be a party hereto pursuant
to an Assignment and Assumption).
 
“Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.  Solely for purposes of this
definition, if at the time of any determination of the Leverage Ratio an
Acquisition shall have been completed during the relevant period, the
Consolidated EBITDA for such period shall be reformulated on a pro forma basis
to give effect to such Acquisition as if it had occurred on the first day of
such period.  For purposes of the foregoing, all pro forma adjustments shall be
(a) only those required or permitted by Regulation S-X of the Securities Act of
1933 or otherwise based on reasonably detailed written assumptions reasonably
acceptable to the Administrative Agent and (b) certified by a Financial Officer
of the Borrower as having been prepared in good faith based upon reasonable
assumptions.
 
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by the
 
 
12

--------------------------------------------------------------------------------

 
 
Bloomberg Information Service or any successor thereto or any other service
selected by the Administrative Agent which has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which dollar deposits of $10,000,000 are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period.
 
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset or
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.
 
“Loans” shall mean the Loans made by the Lenders to the Borrower pursuant to
Section 2.01.
 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” shall mean a materially adverse effect on the
financial condition, results of operations or business of the Borrower and the
Subsidiaries, taken as a whole.
 
“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and the Subsidiaries in an aggregate principal amount exceeding
$50,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.
 
“Material Subsidiary” shall mean at any time any Subsidiary, except Subsidiaries
which, if aggregated and considered as a single Subsidiary, would not meet the
definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission.
 
“Maturity Date” shall mean the date that is 364 days after the Closing Date.
 
“Maximum Rate” shall have the meaning assigned to such term in Section 9.10 of
this Agreement.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
 
13

--------------------------------------------------------------------------------

 
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Net Cash Proceeds” shall mean (a) in connection with any Specified Asset Sale
or any Property Loss Event, the proceeds thereof received by the Borrower or any
Subsidiary in the form of cash and cash equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Specified Asset Sale or Property Loss Event and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements); provided that in the case of the proceeds of a Property Loss
Event only, if (x) the Borrower shall deliver a certificate of a Financial
Officer to the Administrative Agent prior to receipt thereof setting forth the
Borrower’s intent to reinvest such proceeds in productive assets of a kind then
used or usable in the business of the Borrower and its Subsidiaries within 180
days of receipt of such proceeds and (y) no Default or Event of Default shall
have occurred and shall be continuing at the time of such certificate or at the
proposed time of the application of such proceeds, such proceeds shall not
constitute Net Cash Proceeds except to the extent not so used prior to the end
of such 180-day period, at which time such proceeds shall be deemed to be Net
Cash Proceeds and provided further that no proceeds of any Specified Asset Sale
shall constitute Net Cash Proceeds except to the extent in excess of $50,000,000
in the aggregate for all Specified Asset Sales; and (b) in connection with any
Equity Issuance or any Specified Debt Incurrence, the cash proceeds received by
the Borrower or any Subsidiary from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements).
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under this Agreement or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the
 
 
14

--------------------------------------------------------------------------------

 
 
Code or Section 303 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prepayment Event” shall mean any Specified Asset Sale, any Property Loss Event,
any Specified Debt Incurrence or any Equity Issuance.
 
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective on the date such change is publicly announced as being effective.
 
“Property” of a person shall mean any and all property, whether real, personal,
tangible, intangible, or mixed, of such person, or other assets owned, leased or
operated by such person.
 
“Property Loss Event” shall mean any loss of or damage to property or assets of,
or any taking of the property or assets of, the Borrower or its Subsidiaries,
for which such person receives insurance proceeds or other compensation.
 
“Register” shall have the meaning assigned to such term in Section 9.05(d).
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.
 
“Required Lenders” shall mean, at any time, not fewer than two Lenders having
Commitments representing at least a majority of the sum of the total aggregate
Commitments at such time (or, if the Commitments have terminated, Loans
representing at least a majority of the aggregate principal amount of Loans
outstanding at such time).
 
“Restricted Payment” shall mean (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or (b) any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, other than a
payment to the extent consisting of Equity Interests of equal or junior ranking,
on account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests in the Borrower or any Subsidiary.  It is
understood that the withholding of shares, and the payment of cash to the
Internal Revenue Service in an amount not to exceed the value of
 
 
15

--------------------------------------------------------------------------------

 
 
the withheld shares, by the Borrower in connection with any of its stock
incentive plans shall not constitute Restricted Payments.
 
“S&P” shall mean Standard & Poor’s Ratings Service.
 
“Seller” shall mean Genzyme Corporation, a Massachusetts corporation.
 
“Senior Notes” shall mean up to $925,000,000 senior unsecured notes of the
Borrower or its affiliates.
 
“SPC” shall have the meaning assigned to such term in Section 9.05(j).
 
“Specified Asset Sale” shall mean any Disposition by the Borrower or any
Subsidiary other than a Disposition, as defined in clause (a) of the definition
thereof, in the ordinary course of business.
 
“Specified Debt Incurrence” shall mean (i) the issuance of Senior Notes or (ii)
any other incurrence of Indebtedness for borrowed money of the type referred to
in clauses (a), (b) or (f) (to the extent guaranteeing the Indebtedness incurred
in clauses (a) or (b)) of the definition thereof by the Borrower or any
Subsidiary other than, in the case of clause (ii), (x) Indebtedness incurred by
the Borrower or any of its Subsidiaries in an aggregate amount (together with
all other Indebtedness incurred pursuant to this clause (x)) not to exceed
$50,000,000 and (y) amounts incurred or outstanding under the Existing Credit
Agreement.
 
“Specified Representations” shall mean the representations and warranties set
forth in Sections 3.01, 3.02, 3.03, 3.04, 3.05, 3.06, 3.09 and 3.10
 
“Subordinated Notes” shall mean the Borrower’s zero coupon subordinated Liquid
Yield Option Notes due 2021 (LYONS) and Zero Coupon Convertible Subordinated
Notes due 2021, in an aggregate principal amount at maturity of $741,348,000,
and any other Indebtedness subordinated to the Loans that refinances all or any
portion of such notes or for which all or any portion of such notes are
exchanged.
 
“Subordinated Note Documents” shall mean the indenture under which the
Subordinated Notes were issued and all other instruments, agreements and other
documents evidencing or governing the Subordinated Notes or providing for any
Guarantee or other right in respect thereof.
 
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, or (b) that is, at the time any determination
is made, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
 
 
16

--------------------------------------------------------------------------------

 
 
“Subsidiary” shall mean any subsidiary of the Borrower.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.
 
“Total Debt” shall mean, at any time, the total Indebtedness of the Borrower and
the Subsidiaries at such time (excluding Indebtedness of the type described in
clause (h) of the definition of such term, except to the extent of any
unreimbursed drawings thereunder).
 
“Transactions” shall mean (i) the Acquisition, including the payment of the
Acquisition Consideration, (ii) the execution, delivery and performance of this
Agreement, (iii) the issuance of the Senior Notes, and, to the extent the
Borrower is unable to issue the Senior Notes on or prior to the date the
Acquisition is consummated, the funding of the Loans and the application of the
proceeds thereof and (iv) payment of the transaction costs in connection with
the foregoing.
 
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
LIBO Rate and the Alternate Base Rate.
 
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02 .  Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”; and the words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract
rights.  All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require.  Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI or any related
definition to eliminate the effect of any change in GAAP occurring after the
date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend
 
 
17

--------------------------------------------------------------------------------

 
 
Article VI or any related definition for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.
 
SECTION 1.03 .  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
 
ARTICLE II
                      
The Credits
 
SECTION 2.01 .  Commitments.  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make a Loan in a single drawing on the Closing
Date in a principal amount not to exceed the amount of its Commitment.  Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.
 
SECTION 2.02 .  Loans.  (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective applicable Commitments; provided, however, that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).  The Loans comprising any Borrowing shall be in
an aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $10,000,000 or (ii) equal to the remaining available balance of
the applicable Commitments.
 
(b) Subject to Sections 2.08 and 2.13, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03.  Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.  Borrowings of more than one Type may be outstanding at the same
time, provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than 15 Eurodollar Borrowings
outstanding hereunder at any time.  For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.
 
(c) Each Lender shall make each Loan to be made by it hereunder on the Closing
Date by wire transfer of immediately available funds to such account in New York
City as the Administrative Agent may designate not later than 1:00 p.m., New
York City time, and the Administrative Agent shall promptly credit the amounts
so received to
 
 
18

--------------------------------------------------------------------------------

 
 
an account in the name of the Borrower and designated by the Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.
 
(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the Closing Date that such Lender will not make available to the
Administrative Agent such Lender’s portion of such Borrowing, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the Closing Date in accordance with paragraph (c) above
and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount.  If the
Administrative Agent shall have so made funds available then, to the extent that
such Lender shall not have made such portion available to the Administrative
Agent, such Lender and the Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of the Borrower, the interest rate applicable at the time to the
Loans comprising such Borrowing and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error).  If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.
 
(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.
 
SECTION 2.03 .  Borrowing Procedure.  In order to request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the Closing Date, and (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the Closing
Date.  Each Borrowing Request shall be irrevocable, shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Borrowing
Request substantially in the form of Exhibit C or such other form as shall be
acceptable to the Administrative Agent and shall specify the following
information: (i) whether such Borrowing is to be a Eurodollar Borrowing or an
ABR Borrowing; (ii) the date of such Borrowing (which shall be a Business Day
that is the Closing Date); (iii) the number and location of the account to which
funds are to be disbursed (which shall be an account that complies with the
requirements of Section 2.02(c)); (iv) the amount of such Borrowing; and (v) if
such Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02.  If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing.  If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the Borrower
 
 
19

--------------------------------------------------------------------------------

 
 
shall be deemed to have selected an Interest Period of one month’s
duration.  The Administrative Agent shall promptly advise the applicable Lenders
of any notice given pursuant to this Section 2.03 (and the contents thereof),
and of each Lender’s portion of the requested Borrowing.
 
SECTION 2.04 .  Evidence of Debt; Repayment of Loans.  (a) The Borrower hereby
unconditionally promises to pay on the Maturity Date to the Administrative Agent
for the account of each Lender the unpaid principal amount of all Loans,
together with all accrued and unpaid interest.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.
 
(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan, the Type thereof and, if applicable, the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.
 
(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower.  Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.05) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.
 
SECTION 2.05 .  Fees. (a) The Borrower agrees to pay to the Administrative
Agent, the fees separately agreed to in the Fee Letter (the “Administrative
Agent Fees”) on the dates set forth in and for application in accordance with
the Fee Letter.
 
(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee (the “Commitment Fee”), which shall accrue at 0.25%
per annum on the daily amount of the unused Commitment of such Lender during the
period from and including the Effective Date to but excluding the earlier to
occur of (i)
 
 
20

--------------------------------------------------------------------------------

 
 
the termination of the Commitments hereunder and (ii) the Closing Date and shall
be payable on such earlier date.  The Commitment Fees shall be computed based on
the actual number of days elapsed (including the first day, but excluding the
last day) in a year of 360 days.
 
(c) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a duration fee (the “Duration Fee”) in an amount equal to (i) 0.75%
of the aggregate principal amount of the Loans outstanding on the date which is
90 days after the Closing Date, due and payable on such 90th day (or if such day
is not a Business Day, the next Business Day); (ii) 1.25% of the aggregate
principal amount of the Loans outstanding on the date which is 180 days after
the Closing Date, due and payable on such 180th day (or if such day is not a
Business Day, the next Business Day); and (iii) 1.75% of the aggregate principal
amount of the Loans outstanding on the date which is 270 days after the Closing
Date, due and payable on such 270th day (or if such day is not a Business Day,
the next Business Day).
 
(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Administrative Agent Fees shall be paid directly to the
Administrative Agent for application in accordance with the Fee Letter.  Once
paid, none of the Fees shall be refundable under any circumstances.
 
SECTION 2.06 .  Interest on Loans.  (a) Subject to the provisions of Section
2.07, the Loans comprising each ABR Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed (including the first day but
excluding the last day) over a year of 365 or 366 days, as the case may be, when
the Alternate Base Rate is determined by reference to the Prime Rate and over a
year of 360 days at all other times) at a rate per annum equal to the Alternate
Base Rate in effect plus the Applicable Percentage from time to time.
 
(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed (including the first day but excluding the last day) over
a year of 360 days) at a rate per annum equal to the LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Percentage in effect
from time to time.
 
(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement; provided
that (i) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (ii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.  The applicable Alternate Base Rate or LIBO Rate for each Interest
Period or day within an Interest Period, as the case may be, shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
 
 
21

--------------------------------------------------------------------------------

 
 
SECTION 2.07 .  Default Interest.  If the Borrower shall default in the payment
of the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, the Borrower shall on demand from time
to time pay interest, to the extent permitted by law, on such defaulted amount
to but excluding the date of actual payment (after as well as before judgment)
(a) in the case of overdue principal, at the rate otherwise applicable to such
Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in all other cases,
at a rate per annum (computed on the basis of the actual number of days elapsed
(including the first day but excluding the last day) over a year of 365 or 366
days, as the case may be, when determined by reference to the Prime Rate and
over a year of 360 days at all other times) equal to the Alternate Base Rate
plus 2.00%.
 
SECTION 2.08 .  Alternate Rate of Interest.  In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
reasonable means do not exist for ascertaining the LIBO Rate, or the
Administrative Agent shall have been informed by the Required Lenders that the
rates at which such dollar deposits are being offered will not adequately and
fairly reflect the cost to the Required Lenders (or such Lender) of making or
maintaining their or its Eurodollar Loan during such Interest Period, the
Administrative Agent shall, as soon as practicable thereafter, give written or
telecopy notice thereof to the Borrower and the Lenders.  In the event of any
such notice, until the Administrative Agent shall have advised the Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist,
any request by the Borrower for a Eurodollar Borrowing pursuant to Section 2.03
or 2.10 shall be deemed to be a request for an ABR Borrowing. Each determination
by the Administrative Agent under this Section 2.08 shall be conclusive absent
manifest error.
 
SECTION 2.09 .  Termination and Reduction of Commitments.  (a) The Commitments
shall automatically terminate upon the making of the Loans on the Closing Date.
In addition, the Commitments shall automatically terminate in the event that the
Closing Date does not occur on or before the earlier of (1) 5:00 p.m., New York
City time on June 13, 2011 or (2) the date on which the Acquisition Agreement
terminates or the Borrower publicly announces its intention not to proceed with
the Acquisition.
 
(b) Upon at least three Business Days’ prior irrevocable written or telecopy
notice (or telephone notice promptly confirmed by written or telecopy notice) to
the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments;
provided, however, that each partial reduction of the Commitments shall be in an
integral multiple of $1,000,000 and in a minimum amount of $10,000,000.
 
(c) If Net Cash Proceeds from any Prepayment Event are received on or prior to
the Closing Date (but prior to the funding of the Loans hereunder), the
Commitments shall automatically be reduced in an aggregate amount equal to 100%
of the amount of such Net Cash Proceeds immediately upon the receipt
thereof.  The Borrower shall notify the Administrative Agent of the occurrence
of any Prepayment Event at least two
 
 
22

--------------------------------------------------------------------------------

 
 
Business Days (or such shorter period as the Administrative Agent may agree)
prior to the receipt of Net Cash Proceeds with respect to such Prepayment Event
and such notice shall be accompanied by a reasonably detailed calculation of the
amount of such Net Cash Proceeds.
 
(d) Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective applicable Commitments.
 
SECTION 2.10 .  Conversion and Continuation of Borrowings.  The Borrower shall
have the right at any time upon prior irrevocable written or telecopy notice (or
telephone notice promptly confirmed by written or telecopy notice) to the
Administrative Agent (a) not later than 11:00 a.m., New York City time, on the
day of conversion, to convert any Eurodollar Borrowing into an ABR Borrowing,
(b) not later than 11:00 a.m., New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 11:00 a.m., New York City
time, three Business Days prior to conversion, to convert the Interest Period
with respect to any Eurodollar Borrowing to another permissible Interest Period,
subject in each case to the following:
 
(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
 
(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
 
(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;
 
(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.14;
 
(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;
 
(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
 
 
23

--------------------------------------------------------------------------------

 
 
(vii) no Interest Period may be selected for any Eurodollar Borrowing that would
end later than the Maturity Date; and
 
(viii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan and, unless repaid, each Eurodollar Borrowing
shall be converted into an ABR Borrowing at the end of the Interest Period
applicable thereto.
 
Each notice pursuant to this Section 2.10 shall refer to this Agreement and
specify (i) the identity and amount of the Borrowing that the Borrower requests
be converted or continued, (ii) whether such Borrowing is to be converted to or
continued as a Eurodollar Borrowing or an ABR Borrowing, (iii) if such notice
requests a conversion, the date of such conversion (which shall be a Business
Day) and (iv) if such Borrowing is to be converted to or continued as a
Eurodollar Borrowing, the Interest Period with respect thereto.  If no Interest
Period is specified in any such notice with respect to any conversion to or
continuation as a Eurodollar Borrowing, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  The Administrative Agent
shall advise the Lenders of any notice given pursuant to this Section 2.10 and
of each Lender’s portion of any converted or continued Borrowing.  If the
Borrower shall not have given notice in accordance with this Section 2.10 to
continue any Borrowing into a subsequent Interest Period (and shall not
otherwise have given notice in accordance with this Section 2.10 to convert such
Borrowing), such Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof), automatically be continued
into an ABR Borrowing.
 
SECTION 2.11 .  Optional and Mandatory Prepayment.  (a) The Borrower shall have
the right at any time and from time to time to prepay any Borrowing, in whole or
in part, upon at least three Business Days’ prior written or telecopy notice (or
telephone notice promptly confirmed by written or telecopy notice) in the case
of Eurodollar Loans, or written or telecopy notice (or telephone notice promptly
confirmed by written or telecopy notice) on the day of prepayment in the case of
ABR Loans, to the Administrative Agent before 11:00 a.m., New York City time;
provided, however, that each partial prepayment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $10,000,000.
 
(b) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein.
 
(c) If Net Cash Proceeds from any Prepayment Event are received on or after the
Closing Date (and after the funding of the Loans hereunder), the Borrower shall
prepay the Loans in an aggregate amount equal to 100% of the amount of such Net
Cash Proceeds.  The Borrower shall effect such prepayment within 5 Business Days
of receipt of such Net Cash Proceeds.  The Borrower shall notify the
Administrative Agent of the
 
 
24

--------------------------------------------------------------------------------

 
 
occurrence of any Prepayment Event at least three Business Days prior to the
date of such prepayment (or such shorter period as the Administrative Agent may
agree) and such notice shall be accompanied by a reasonably detailed calculation
of the Net Cash Proceeds thereof.
 
(d) All prepayments under this Section 2.11 shall be subject to Section 2.14 but
otherwise without premium or penalty.  All prepayments under this Section 2.11
shall be accompanied by accrued and unpaid interest on the principal amount to
be prepaid to but excluding the date of payment and shall be applied ratably
among the Lenders in accordance with their respective Loans.
 
SECTION 2.12 .  Reserve Requirements; Change in Circumstances. (a)
Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or shall impose on such Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender, and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining any Eurodollar Loan or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise) by an amount deemed by such Lender to be
material, then the Borrower will pay to such Lender upon demand such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
 
(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender pursuant hereto
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy) by an amount deemed by such Lender to be material, then
from time to time the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.
 
(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 15 days after its
receipt of the same.
 
(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 120 days prior to such
 
 
25

--------------------------------------------------------------------------------

 
 
request if such Lender knew or could reasonably have been expected to know of
the circumstances giving rise to such increased costs or reductions and of the
fact that such circumstances could reasonably be expected to result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 120-day period.  The protection of this Section shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the Change in Law that shall have occurred or been
imposed.
 
SECTION 2.13 .  Change in Legality.  (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
 
(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and
 
(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
 
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.
 
(b) For purposes of this Section 2.13, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.
 
SECTION 2.14 .  Break Funding.  The Borrower shall compensate each Lender for
any loss or expense that such Lender may sustain or incur as a consequence of
(a) such Lender receiving or being deemed to receive any amount on account of
the principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (b) the
 
 
26

--------------------------------------------------------------------------------

 
 
conversion of any Eurodollar Loan to an ABR Loan, or the conversion of the
Interest Period with respect to any Eurodollar Loan, in each case other than on
the last day of the Interest Period in effect therefor or (c) the failure of the
Borrower to borrow, convert, continue or prepay any Eurodollar Loan made or to
be made by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) after notice of such borrowing,
conversion, continuation or prepayment shall have been given by the Borrower
hereunder (any of the events referred to in this sentence being called a
“Breakage Event”).  In the case of any Breakage Event, such loss shall include
an amount equal to the excess, as reasonably determined by such Lender, of (i)
its cost of obtaining funds for the Eurodollar Loan that is the subject of such
Breakage Event for the period from the date of such Breakage Event to the last
day of the Interest Period in effect (or that would have been in effect) for
such Loan over (ii) the amount of interest likely to be realized by such Lender
in redeploying the funds released or not utilized by reason of such Breakage
Event for such period.  A certificate of any Lender setting forth any amount or
amounts which such Lender is entitled to receive pursuant to this Section 2.14
shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount due within 15 days of the
receipt of any such certificate.
 
SECTION 2.15 . Pro Rata Treatment.  Except as required under Section 2.13, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees and the
Duration Fees, each reduction of the Commitments and each conversion of any
Borrowing to or continuation of any Borrowing as a Borrowing of any Type shall
be allocated pro rata among the Lenders in accordance with their respective
applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans).  Each Lender agrees that in computing such Lender’s portion
of any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount.
 
SECTION 2.16 .  Sharing of Setoffs.  Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower, or pursuant to a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan or Loans as a result
of which the unpaid principal portion of its Loans shall be proportionately less
than the unpaid principal portion of the Loans of any other Lender, it shall be
deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Loans so that the aggregate unpaid principal amount of the
Loans and participations in Loans held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Loans then
outstanding as the principal amount of its Loans prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that if any such purchase or
purchases or
 
 
27

--------------------------------------------------------------------------------

 
 
adjustments shall be made pursuant to this Section 2.16 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest.  The Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in a Loan deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan directly to the Borrower in the amount of such
participation.
 
SECTION 2.17 .  Payments.  (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder not later than 12:00 (noon), New York City time, on the date when due
in immediately available dollars, without setoff, defense or counterclaim.  Each
such payment shall be made to the Administrative Agent at its offices at
Building #3, 1615 Brett Road, New Castle, DE 19720, Attn:  Bank Loans
Syndications Department, with a copy to: GLAgentOfficeOps@citi.com or as
otherwise instructed by the Administrative Agent.
 
(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder shall become due, or otherwise would occur, on a day that is
not a Business Day, such payment may be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of interest or Fees, if applicable.
 
(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due.  In
such event, if the Borrower does not in fact make such payment, then each of the
Lenders, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender, and to pay
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at a rate determined by the Administrative Agent to represent its cost of
overnight or short-term funds (which determination shall be conclusive absent
manifest error).
 
SECTION 2.18 .  Taxes.  (a) Any and all payments by the Borrower hereunder shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.18) the Administrative Agent or such Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii)
 
 
28

--------------------------------------------------------------------------------

 
 
the Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b) In addition, the Borrower shall pay any Other Taxes not paid pursuant to
Section 2.18(a)(iii) to the relevant Governmental Authority in accordance with
applicable law.  As of the Effective Date, each Foreign Lender intends to make
Loans hereunder out of an office located in the United States of America or out
of an office so that such Loans would not be subject to Other Taxes.
 
(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 15 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, however, that the Borrower shall not be obligated to make a
payment pursuant to this Section 2.18 in respect of penalties, interest and
other liabilities attributable to any Indemnified Taxes or Other Taxes, if (i)
such penalties, interest and other liabilities are attributable to the failure
of the Administrative Agent or such Lender, as the case may be, to pay amounts
paid to the Administrative Agent or such Lender by the Borrower (for Indemnified
Taxes or Other Taxes) to the appropriate taxing authority in a timely manner
after receipt of such payment from the Borrower or (ii) such penalties, interest
and other liabilities are attributable to the gross negligence or willful
misconduct of the Administrative Agent or such Lender, as the case may
be.  After the Administrative Agent or a Lender learns of the imposition of
Indemnified Taxes or Other Taxes, such person will act in good faith to promptly
notify the Borrower of its obligations hereunder.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender, or by
the Administrative Agent on its behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law and reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate.  Without limiting the generality of the
foregoing, if so applicable, each Foreign Lender, before it
 
 
29

--------------------------------------------------------------------------------

 
 
signs and delivers this Agreement if listed on the signature pages hereof and
before it becomes a Lender in the case of each other Foreign Lender, and from
time to time thereafter, before the date any such form expires or becomes
obsolete or invalid, shall provide the Borrower and the Administrative Agent
with Internal Revenue Service form W-8BEN or W-8ECI (or other appropriate or
successor form prescribed by the Internal Revenue Service) in duplicate,
certifying that such Foreign Lender is entitled to benefits under the Code or
under an income tax treaty to which the United States of America is a party
which exempts the Foreign Lender from U.S. withholding tax on payments of
interest for the account of such Foreign Lender or certifying that the income
receivable pursuant to this Agreement is effectively connected with the conduct
by such Foreign Lender of a trade or business in the United States of America
and exempt from United States withholding tax.
 
(f) If the Administrative Agent or a Lender determines that it has received a
refund or credit in respect of and specifically associated with any Indemnified
Taxes or Other Taxes as to which it has been indemnified by the Borrower, or
with respect to which the Borrower has paid additional amounts, it shall
promptly notify the Borrower of such refund or credit and shall within 15 days
from the date of receipt of such refund or benefit of such credit pay over the
amount of such refund or benefit of such credit (including any interest paid or
credited by the relevant taxing authority or Governmental Authority with respect
to such refund or credit) to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund of credit), net of
all out-of-pocket expenses of such person.  If the Administrative Agent or a
Lender shall become aware that it is entitled to receive a refund or credit in
respect of Indemnified Taxes or Other Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts, it shall promptly notify the Borrower of the availability of such
refund or credit and shall, within 15 days after receipt of a request for such
by the Borrower (whether as a result of notification that it has made of such to
the Borrower or otherwise), make a claim to such taxing authority or
Governmental Authority for such refund or credit and contest such Indemnified
Taxes, Other Taxes or liabilities if (i) such Lender or the Administrative Agent
determines, in its sole discretion, that it would not be materially
disadvantaged or prejudiced as a result of such contest (it being understood
that the mere existence of fees, charges, costs or expenses that the Borrower
has offered to and agreed to pay on behalf of a Lender or the Administrative
Agent shall not be deemed to be materially disadvantageous to such person) and
(ii) the Borrower furnishes, upon request of the Lender or the Administrative
Agent, an opinion of reputable tax counsel (such opinion and such counsel to be
acceptable to such Lender or the Administrative Agent) to the effect that such
Indemnified Taxes or Other Taxes were wrongfully or illegally imposed.
 
(g) Indemnification of the Administrative Agent.  Each Lender shall indemnify
the Administrative Agent, within 10 days after demand therefor, for the full
amount of any Excluded Taxes attributable to the Lender that are payable or paid
by the Administrative Agent, and reasonable expenses arising therefrom or with
respect thereto, whether or not the Excluded Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of the payment or
 
 
30

--------------------------------------------------------------------------------

 
 
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to the Lender hereunder against any amount due to the Administrative Agent under
this paragraph (g).  The agreements in this paragraph (g) shall survive the
resignation and/or replacement of the Administrative Agent.
 
SECTION 2.19 .  Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.  (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.13, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.18 or (iv) any Lender refuses to consent to any amendment,
waiver or other modification of this Agreement requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders, the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in Section
9.05(b)), upon notice to such Lender and the Administrative Agent, require such
Lender to transfer and assign, without recourse (in accordance with and subject
to the restrictions contained in Section 9.05), all of its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
assigned obligations and, with respect to clause (iv) above, shall consent to
such requested amendment, waiver or other modification of this Agreement (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment);
provided that (x) such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld, and
(z) the Borrower or such Eligible Assignee shall have paid to the affected
Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender, plus all Fees and other amounts accrued for the account of
such Lender hereunder (including any amounts under Section 2.12 and Section
2.14); provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s claim for compensation
under Section 2.12 or notice under Section 2.13 or the amounts paid pursuant to
Section 2.18, as the case may be, cease to cause such Lender to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.13, or cease
to result in amounts being payable under Section 2.18, as the case may be
(including as a result of any action taken by such Lender pursuant to
paragraph (b) below), or if such Lender shall waive its right to claim further
compensation under Section 2.12 in respect of such circumstances or event or
shall withdraw its notice under Section 2.13 or shall waive its right to further
payments under Section 2.18 in respect of such circumstances or event or shall
consent to the proposed amendment, waiver, consent or other modification, as the
case may be, then such Lender shall not thereafter be required to make any such
transfer and assignment hereunder.  Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender as assignor,
any Assignment and Assumption necessary
 
 
31

--------------------------------------------------------------------------------

 
 
to effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 2.19(a).
 
(b) If (i) any Lender shall request compensation under Section 2.12, (ii) any
Lender delivers a notice described in Section 2.13 or (iii) the Borrower is
required to pay any additional amount or indemnity payment to any Lender or any
Governmental Authority on account of any Lender, pursuant to Section 2.18, then
such Lender shall use reasonable efforts (which shall not require such Lender to
incur an unreimbursed loss or unreimbursed cost or expense or otherwise take any
action inconsistent with its internal policies or legal or regulatory
restrictions or suffer any disadvantage or burden deemed by it to be
significant) (x) to file any certificate or document reasonably requested in
writing by the Borrower or (y) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would reduce its claims for compensation under Section
2.12 or enable it to withdraw its notice pursuant to Section 2.13 or would
reduce amounts payable pursuant to Section 2.18, as the case may be, in the
future.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such filing or assignment,
delegation and transfer.
 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Administrative Agent and each of the
Lenders on the Effective Date (solely with respect to Effective Date Specified
Representations) and on the Closing Date that:
 
SECTION 3.01 .  Organization; Powers.  The Borrower and each of the Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
(c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.02 .  Authorization.  The execution, delivery and performance by  the
Borrower of this Agreement and the transactions contemplated hereby (including
the Borrowings hereunder) (a) are within the Borrower’s corporate powers and
have been duly authorized by all requisite corporate and, if required,
stockholder action and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents or by-laws of the Borrower or any Subsidiary,
(B) any order of any Governmental Authority or (C) the Acquisition Agreement or
any provision of any indenture, agreement or other instrument to which the
Borrower or any Subsidiary is a party or by which any of them or any of their
property is or may be bound, the effect of which could reasonably be expected to
result in a Material Adverse Effect, (ii) result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the
 
 
32

--------------------------------------------------------------------------------

 
 
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument, the effect of which could reasonably be expected
to result in a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any Subsidiary.
 
SECTION 3.03 .  Enforceability.  This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
 
SECTION 3.04 .  Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for such as have
been made or obtained and are in full force and effect.
 
SECTION 3.05 .  Financial Statements.  The financial statements delivered on or
prior to the Closing Date pursuant to Section 4.02(f) present fairly, in all
material respects, the financial condition and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries or the Acquired
Business, as applicable, as of the dates and for the periods referred to therein
in accordance with GAAP, subject to (x) normal year-end audit adjustments, (y)
in the case of the statements referred to in Section 4.02(f)(ii) and (iv), the
absence of footnotes and (z) in the case of the financial statements referred to
in Section 4.02(f)(ii), the qualifications set forth on Schedule 5.5 to the
Acquisition Agreement.
 
SECTION 3.06 .  No Material Adverse Change.  As of the Closing Date, since
December 31, 2009, there has been no Closing Date Material Adverse Effect.
 
SECTION 3.07 .  Subsidiaries.  Schedule 3.07 sets forth as of the Effective Date
a list of all Subsidiaries and the percentage ownership interest of the Borrower
therein.
 
SECTION 3.08 .  Litigation; Compliance with Laws.  (a) There are not any
actions, suits or proceedings at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary or any business,
property or rights of any such person (i) that involve this Agreement or the
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
 
(b) None of the Borrower or any of the Subsidiaries is in violation of any law,
rule or regulation, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where such violation
or default could reasonably be expected to result in a Material Adverse Effect.
 
 
33

--------------------------------------------------------------------------------

 
 
SECTION 3.09 .  Federal Reserve Regulations.  (a) The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.
 
(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X.
 
SECTION 3.10 .  Investment Company Act.  None of the Borrower or any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
 
SECTION 3.11 .  Use of Proceeds.  The Borrower will use the proceeds of the
Loans to pay the Acquisition Consideration and to pay fees and expenses incurred
in connection with the Acquisition.
 
SECTION 3.12 .  Tax Returns.  Each of the Borrower and the Subsidiaries has
filed or caused to be filed all Federal, state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all Taxes due and payable by it and all assessments received by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as applicable, shall have set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.13 .  No Material Misstatements.  (i) All written information
(including the Confidential Information Memorandum) and oral information
provided in Lender meetings and due diligence sessions held in connection with
the syndication of this Agreement, other than Projections (as defined below),
that has been or will hereafter be made available to the Administrative Agent,
any Lender or any potential Lender by the Borrower or any of its Related Parties
in connection with the transactions contemplated hereby (the “Information”) is
and will be complete and correct in all material respects and does not and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein not misleading
in light of the circumstances under which such statements were or are made and
(ii) all financial projections, if any, that have been or will be made available
to the Administrative Agent, any Lender or any potential Lender by the Borrower
or any of its Related Parties (the “Projections”) have been or will be prepared
in good faith based upon assumptions that were believed by the Borrower to be
reasonable as of the date of the preparation of such Projections and as of the
date such Projections are made available to the Administrative Agent (it being
understood that the Projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the Projections will be realized).
 
SECTION 3.14 .  Employee Benefit Plans.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
 
 
34

--------------------------------------------------------------------------------

 
 
Events, could reasonably be expected to result in a Material Adverse
Effect.  The accumulated benefit obligations (as defined in Statement of
Financial Accounting Standards No. 87) under all Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the last annual valuation dates applicable thereto, exceed by more
than $75,000,000 the fair market value of the assets of all such Plans.
 
SECTION 3.15 .  Environmental Matters.  Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of the Subsidiaries (a)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(b) is subject to any Environmental Liability, (c) has received written notice
of any claim with respect to any Environmental Liability or (d) knows of any
basis for any Environmental Liability of the Borrower or the Subsidiaries.
 
SECTION 3.16 .  Senior Indebtedness.  The Loans and other obligations hereunder
constitute “Senior Indebtedness” under and as defined in the Subordinated Note
Documents.
 
ARTICLE IV
 
Conditions of Lending
 
SECTION 4.01 .  Effectiveness.  This Agreement shall not become effective unless
and until the conditions set forth below have been satisfied:
 
(a) The Effective Date Specified Representations shall be true and correct in
all material respects on and as of the Effective Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date.
 
(b) On the Effective Date, no Event of Default or Default shall have occurred
and be continuing.
 
(c) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
 
(d) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion in customary form of each of (i) F. Samuel
Eberts, Chief  Legal Officer of the Borrower, and (ii) Hogan Lovells US LLP,
special counsel for the Borrower, each (A) dated the Effective Date, (B)
addressed to the Administrative Agent and the Lenders, and (C) covering such
matters relating to this Agreement and the Transactions as the Administrative
Agent shall reasonably request, and the Borrower hereby requests such counsel to
deliver such opinions.
 
 
35

--------------------------------------------------------------------------------

 
 
(e) The Administrative Agent shall have received (i) a copy of the certificate
of incorporation, including all amendments thereto, of the Borrower, certified
as of a recent date by the Secretary of State of the State of Delaware, and a
certificate as to the good standing of the Borrower as of a recent date, from
such Secretary of State; (ii) a certificate of the Secretary or Assistant
Secretary of the Borrower dated the Effective Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws of the Borrower as
in effect on the Effective Date and at all times since a date prior to the date
of the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
the Borrower authorizing the execution, delivery and performance of this
Agreement and the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate of incorporation of the Borrower has not been amended since the date
of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing this Agreement or any other
document delivered in connection herewith on behalf of the Borrower; and (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above.
 
(f) Payment of Fees.  The Lenders and the Administrative Agent shall have
received all fees and expenses required to be paid on or prior to the Effective
Date (including pursuant to the Commitment Letter and the Fee Letter) and shall
otherwise be in compliance with the terms of the Commitment Letter and the Fee
Letter.
 
(g) USA PATRIOT Act.  The Lenders shall have received, to the extent requested
by the Lenders at least 5 Business Days prior to the Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.
 
SECTION 4.02 .  Conditions Precedent to the Loans on the Closing Date.  The
Lenders shall not be required to make any Loan unless the Effective Date shall
have occurred on or prior to October 28, 2010 and the following additional
conditions precedent shall have been satisfied prior to the termination of the
Commitments pursuant to Section 2.09:
 
(a) Payment of Fees.  The Lenders and the Administrative Agent shall have
received all fees and expenses required to be paid on or prior to the Closing
Date (including pursuant to the Commitment Letter and the Fee Letter) and shall
otherwise be in compliance with the terms of the Commitment Letter and the Fee
Letter.
 
(b) Defaults.  No Event of Default or Default shall have occurred and is
continuing or would result from such Loan being requested or made.
 
(c) Representations and Warranties.  The representations and warranties set
forth in Article III shall be true and correct in all material respects on and
as of the Closing Date giving effect to the Transactions on such date with the
same effect as
 
 
36

--------------------------------------------------------------------------------

 
 
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date; provided that the only
representations and warranties relating to the Acquired Business and its
Subsidiaries the accuracy of which shall be a condition precedent to the Closing
Date shall be (i) the Specified Representations and (ii) such of the
representations and warranties made by the Acquired Business or the Seller in
the Acquisition Agreement as are material to the interests of the Lenders, but
only to the extent the Borrower (or its Affiliates) has the right to terminate
its obligations under the Acquisition Agreement as a result of a breach of such
representations in the Acquisition Agreement.
 
(d) Borrowing Request.  A Borrowing Request shall have been properly
submitted.  Such Borrowing Request shall constitute a representation and
warranty by the Borrower that the conditions contained in this Section 4.02 have
been satisfied.
 
(e) Consummation of Acquisition.  The Acquisition and the other Transactions
shall be consummated on or prior to the Drop-Dead Date (as defined in the
Acquisition Agreement as in effect on September 13, 2010 (and as such date may
be extended pursuant to the terms of the Acquisition Agreement as in effect on
such date)) simultaneously (or substantially simultaneously or concurrently)
with the funding of the Loans in accordance with applicable law and on the terms
described herein and in the Acquisition Agreement.  The Acquisition Agreement
shall not have been amended or modified, and no condition shall have been waived
or consent granted, in any respect that is materially adverse to the
Administrative Agent, the Lenders or the Borrower without the Administrative
Agent’s prior written consent, it being understood and agreed that any material
change to the transaction structure, any material increase in the consideration
for the Acquisition or any decrease in the consideration for the Acquisition
(other than a decrease that (x) is less than 10% of the aggregate consideration
for the Acquisition on September 13, 2010 and (y) is applied dollar for dollar
to reduce the Commitments) shall be deemed to be materially adverse to the
Lenders.
 
(f) Financial Statements.  The Administrative Agent shall have received (i) U.S.
GAAP audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower for the 2007, 2008, and 2009
fiscal years (and, to the extent available, the related unaudited consolidating
financial statements), (ii) the unaudited consolidated balance sheet of the
Acquired Business as of December 31, 2009 and December 31, 2008, and the related
unaudited consolidated statement of operations of the Acquired Business for the
fiscal year then ended and the unaudited statement of income of the Acquired
Business for the six months then ended, (iii) to the extent actually received by
the Borrower pursuant to the Acquisition Agreement, the audited consolidated
balance sheet of the Acquired Business as of December 31, 2009 and December 31,
2008, and the related audited consolidated statements of income and cash flow of
the Acquired Business for the fiscal year then ended, and (iv) GAAP unaudited
consolidated and (to the extent available) consolidating balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower for each subsequent fiscal quarter ended at least 30 days before the
Closing Date.
 
 
37

--------------------------------------------------------------------------------

 
 
(g) Pro Forma Balance Sheet.  The Administrative Agent shall have received a pro
forma consolidated balance sheet and related pro forma consolidated statements
of income and cash flows of the Borrower as of and for the 12-month period
ending on the last day of the most recently completed four-fiscal quarter period
for which financial statements have been delivered pursuant to Section 4.02(f)
above, prepared after giving effect to the Transactions as if the Transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such other financial statements).
 
(h) Consolidated Leverage Ratio.  On the Closing Date and giving pro forma
effect to the Transactions, the Leverage Ratio shall not exceed 2.5 to 1.0.
 
(i) Solvency Certificate.  The Administrative Agent shall have received a
certificate from the chief financial officer of the Borrower in form and
substance reasonably satisfactory to the Administrative Agent certifying that
the Borrower and its subsidiaries, on a consolidated basis after giving effect
to the Transactions and the other transactions contemplated hereby, are solvent.
 
(j) Government Approvals.  All requisite governmental authorities and material
third parties shall have approved or consented to the execution, delivery and
performance of the documentation relating to this Agreement to the extent
required, all applicable appeal periods shall have expired and there shall be no
litigation, governmental, administrative or judicial action commenced or
otherwise pending that could reasonably be expected to restrain, prevent or
impose materially burdensome conditions on this Agreement.
 
(k) Ratings Condition.  As of the Closing Date, the Borrower shall have received
a long-term senior unsecured non-credit enhanced debt rating of BBB- or higher
from S&P and Baa3 or higher from Moody’s.
 
(l) No Closing Date Material Adverse Effect.  Since December 31, 2009 there
shall not have been a Closing Date Material Adverse Effect.
 
(m) Officer’s Certificate.  Receipt by the Administrative Agent of a certificate
of a Financial Officer of the Borrower certifying as to the matters set forth in
paragraphs (b), (c), (e), (h), (j) and (l) of this Section 4.02.
 
ARTICLE V
 
Affirmative Covenants
 
The Borrower covenants and agrees with each Lender that until the Commitments
have been terminated and the principal of and interest on each Loan, all Fees
and all other expenses or amounts payable hereunder shall have been paid in
full, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each of the Subsidiaries to:
 
 
38

--------------------------------------------------------------------------------

 
 
SECTION 5.01 .  Existence; Businesses and Properties.  (a) Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence, except as otherwise expressly permitted under Section
6.04(b).
 
(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect its rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names, and
comply in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, in each case except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 5.02 .  Insurance.  Maintain with responsible and reputable insurance
companies insurance, to such extent and against such risks as is customary with
companies in the same or similar businesses operating in the same or similar
locations.
 
SECTION 5.03 .  Obligations and Taxes.  Pay its Indebtedness and other
obligations, including Taxes, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof shall be contested in
good faith by appropriate proceedings and the Borrower shall have set aside on
its books adequate reserves with respect thereto in accordance with GAAP or (b)
to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 5.04 .  Financial Statements, Reports, etc.  In the case of the
Borrower, furnish to the Administrative Agent and each Lender:
 
(a) within 105 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows as
of the close of and for such fiscal year, together with comparative figures for
the immediately preceding fiscal year, all audited by PricewaterhouseCoopers LLP
or other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
 
(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows as of the close of and for such
fiscal quarter and the then elapsed portion of the fiscal year, and comparative
figures for the same periods in the immediately preceding fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
 
(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer (i) certifying that no Event
of Default or Default has occurred or, if such an Event of Default or
 
 
39

--------------------------------------------------------------------------------

 
 
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, (ii)
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.07 and 6.08 and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 4.02(f) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
 
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to its shareholders, as the
case may be;
 
(e) promptly after the receipt thereof by the Borrower or any of its
Subsidiaries, a copy of any “management letter” received by any such person from
its certified public accountants and the management’s response thereto;
 
(f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request;
 
(g) promptly, following a request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.
 
SECTION 5.05 .  Litigation and Other Notices.  In the case of the Borrower,
furnish to the Administrative Agent and each Lender prompt written notice of the
following:
 
(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
 
(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against the
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;
 
(c) any change in the rating by S&P or Moody’s of the Debt Ratings; and
 
(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.
 
 
40

--------------------------------------------------------------------------------

 
 
SECTION 5.06 .  Maintaining Records; Access to Properties and Inspections.  Keep
books of record and account in conformity with GAAP and all requirements of law
in relation to its business and activities.  The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect the financial records and the properties of the Borrower or any
Subsidiary at reasonable times and as often as reasonably requested and to make
extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of the Borrower or any Subsidiary with the
officers thereof and independent accountants therefor.
 
SECTION 5.07 .  Use of Proceeds.  Use the proceeds of the Loans only to pay the
Acquisition Consideration and to pay fees and expenses incurred in connection
with the Acquisition.  In no event shall any part of the proceeds of any Loan be
used, directly or indirectly, to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock.
 
ARTICLE VI      
 
Negative Covenants
 
The Borrower covenants and agrees with each Lender that, until the Commitments
have been terminated and the principal of and interest on each Loan, all Fees
and all other expenses or amounts payable hereunder have been paid in full,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will not, and will not cause or permit any of the Subsidiaries to:
 
SECTION 6.01 .  Subsidiary Indebtedness.  With respect to the Subsidiaries,
incur, create, issue, assume or permit to exist any Indebtedness or preferred
stock, except:
 
(a) Indebtedness or preferred stock existing on the date hereof and having an
aggregate principal amount (or, in the case of preferred stock, an aggregate
liquidation preference) of less than $25,000,000 in the aggregate and, in the
case of any such Indebtedness, any extensions, renewals or replacements thereof
to the extent the principal amount of such Indebtedness is not increased, and
such Indebtedness, if subordinated to the Loans, remains so subordinated on
terms no less favorable to the Lenders, and the original obligors in respect of
such Indebtedness remain the only obligors thereon;
 
(b) Indebtedness created or existing hereunder;
 
(c) intercompany Indebtedness or preferred stock to the extent owing to or held
by the Borrower or another Subsidiary;
 
(d) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof; provided that (i) such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement
 
 
41

--------------------------------------------------------------------------------

 
 
and (ii) the aggregate principal amount of Indebtedness permitted by this
Section 6.01(d), when combined with the aggregate principal amount of all
Capital Lease Obligations incurred pursuant to Section 6.01(e) and then
outstanding and all Indebtedness incurred pursuant to Section 6.01(f) and then
outstanding, shall not exceed at the time of incurrence the greater of (x)
$170,000,000 and (y) 5% of Consolidated Total Assets;
 
(e) Capital Lease Obligations in an aggregate principal amount, when combined
with the aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.01(d) and then outstanding and Section 6.01(f) and then outstanding,
not to exceed at the time of incurrence the greater of (x) $170,000,000 and (y)
5% of Consolidated Total Assets;
 
(f) Indebtedness of any person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such person becomes a
Subsidiary and is not created in contemplation of or in connection with such
person becoming a Subsidiary, (ii) immediately before and after such person
becomes a Subsidiary, no Event of Default or Default shall have occurred and be
continuing and (iii) the aggregate principal amount of Indebtedness permitted by
this clause (f), when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(d) and then outstanding and all
Capital Lease Obligations incurred pursuant to Section 6.01(e) and then
outstanding, shall not exceed at the time of incurrence the greater of (x)
$170,000,000 and (y) 5% of Consolidated Total Assets;
 
(g) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
and
 
(h) additional Indebtedness (including attributable Indebtedness in respect of
sale-leaseback transactions) or preferred stock of the Subsidiaries to the
extent not otherwise permitted by the foregoing clauses of this Section 6.01 in
an aggregate principal amount (or, in the case of preferred stock, with an
aggregate liquidation preference), when combined (without duplication) with the
amount of obligations of the Borrower and its Subsidiaries secured by Liens
pursuant to Section 6.02(j) and then outstanding, not to exceed at the time of
incurrence the greater of (x) $170,000,000 and (y) 5% of Consolidated Total
Assets.
 
SECTION 6.02 .  Liens.  Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:
 
(a) Liens on property or assets of the Borrower and its Subsidiaries existing on
the date hereof and encumbering property or assets with a fair market value, and
securing obligations having an aggregate principal amount, in each case less
than $25,000,000 in the aggregate; provided that (x) such Liens shall secure
only those obligations which they secure on the date hereof and extensions,
renewals and replacements thereof permitted hereunder and (y) such Liens shall
not apply to any other property or assets of the Borrower or any of the
Subsidiaries;
 
 
42

--------------------------------------------------------------------------------

 
 
(b) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
person that becomes a Subsidiary after the date hereof prior to the time such
person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such person becoming
a Subsidiary, as the case may be, (ii) such Lien does not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof permitted hereunder;
 
(c) Liens for taxes not yet due or which are being contested in compliance with
Section 5.03;
 
(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not overdue by more than 90 days or which are being contested in
compliance with Section 5.03;
 
(e) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;
 
(f) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case  in the ordinary course of business;
 
(g) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;
 
(h) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness not prohibited by Section 6.01, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 180 days after
such acquisition (or construction) and (iii) such security interests do not
apply to any other property or assets of the Borrower or any Subsidiary;
 
(i) Liens in respect of judgments that do not constitute an Event of Default;
and
 
(j) Liens not otherwise permitted by the foregoing clauses of this Section 6.02
securing obligations otherwise permitted by this Agreement in an aggregate
principal and face amount, when combined (without duplication) with the amount
of Indebtedness or preferred stock of Subsidiaries incurred pursuant to Section
6.01(h) and then outstanding,
 
 
43

--------------------------------------------------------------------------------

 
 
not to exceed at the time of incurrence the greater of (x) $170,000,000 and (y)
5% of Consolidated Total Assets.
 
SECTION 6.03 .  Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale of such property is
permitted by Section 6.04(b) and (b) any Capital Lease Obligations or Liens
arising in connection therewith are permitted by Sections 6.01 and 6.02,
respectively.
 
SECTION 6.04 .  Mergers, Consolidations and Acquisitions.  (a) Merge into or
consolidate with any other person, or permit any other person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all the assets
(whether now owned or hereafter acquired) of the Borrower, or liquidate or
dissolve, except that, subject to clause (b), if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing, (i) any person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any person,
other than the Borrower, may merge into or consolidate with any Subsidiary in a
transaction in which the surviving entity is a Subsidiary and (iii) any
Subsidiary may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders.
 
(b) Other than the Acquisition, the Borrower shall not, nor shall it permit any
of its Subsidiaries to, (i) acquire (by merger, joint venture or otherwise) all
or a majority of the Equity Interests (with ordinary voting power), or all or
substantially all of the assets, or any property or assets constituting a
business unit, of any other person or (ii) make investments in any other person
(other the Borrower and its Subsidiaries) by acquiring less than a majority of
the Equity Interests (with ordinary voting power) of such person (excluding any
investments made in connection with the Borrower’s and any Subsidiary’s normal
cash management activities) if the consideration paid in respect of all such
acquisitions or investments since the Closing Date would exceed $300,000,000 in
the aggregate.
 
SECTION 6.05 .  Restricted Payments.  Declare or make, or agree to declare or
make, directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement), or incur any obligation (contingent or
otherwise); provided, however, that (i) any Subsidiary may declare and pay
dividends or make other distributions ratably to holders of Equity Interests in
it, (ii) the Borrower may declare and pay ordinary cash dividends economically
equivalent (on a per share basis giving effect to the Acquisition) to the
ordinary cash dividends historically paid by the Borrower and (iii) prior to the
Closing Date, the Borrower may repurchase its common stock pursuant to its stock
repurchase program as in effect on the date hereof.
 
 
44

--------------------------------------------------------------------------------

 
 
SECTION 6.06 .  Business of Borrower and Subsidiaries.  Engage to any material
extent in any business or business activity other than businesses of the type
currently conducted by the Borrower and the Subsidiaries and business activities
reasonably related thereto.
 
SECTION 6.07 .  Interest Coverage Ratio.  Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters, in each case taken as one
accounting period, to be less than 5.0 to 1.0.
 
SECTION 6.08 .  Maximum Leverage Ratio.  Permit the Leverage Ratio on the last
day of any period of four consecutive fiscal quarters, in each case taken as one
accounting period, to be greater than 2.5 to 1.0.
 
SECTION 6.09 .  Hedging Agreements.  Enter into any Hedging Agreement other than
non-speculative Hedging Agreements entered into to hedge or mitigate risks to
which the Borrower or a Subsidiary is exposed in the ordinary course of the
conduct of its business or the management of its liabilities.
 
ARTICLE VII
 
Events of Default
 
In case of the happening of any of the following events (“Events of Default”):
 
(a) any representation or warranty made or deemed made in or in connection with
this Agreement or the Borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to this
Agreement, shall prove to have been false or misleading in any material respect
when so made, deemed made or furnished;
 
(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;
 
(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in (b) above) due under
this Agreement, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;
 
(d) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in Section
5.01(a) (with respect to the Borrower), Section 5.07 or in Article VI;
 
(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in this
Agreement (other than those specified in paragraphs (b), (c) or (d) above) and
such default shall continue unremedied for a period of 30 days after notice
thereof from the
 
 
45

--------------------------------------------------------------------------------

 
 
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
 
(f) (i) the Borrower or any Material Subsidiary shall fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable (after giving effect to any
applicable grace period), or (ii) any other event or condition occurs (after
giving effect to any applicable grace period) that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (ii) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;
 
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of the Borrower or a Material Subsidiary, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of the property or assets of the Borrower or a Material
Subsidiary or (iii) the winding-up or liquidation of the Borrower or any
Material Subsidiary; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
 
(h) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in paragraph (g)
above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of the property or assets of the
Borrower or any Material Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;
 
(i) one or more judgments for the payment of money in an amount in excess of
$50,000,000 individually or $75,000,000 in the aggregate shall be rendered
against the Borrower, any Material Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Material Subsidiary to enforce any such
 
 
46

--------------------------------------------------------------------------------

 
 
judgment; provided, however, that any such judgment shall not be an Event of
Default under this paragraph (i) if and for so long as (i) the entire amount of
such judgment in excess of $50,000,000 individually or $75,000,000 in the
aggregate is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of the amount of such judgment;
 
(j) one or more ERISA Events shall have occurred that results in liability of
the Borrower and its ERISA Affiliates exceeding $50,000,000 individually or
$75,000,000 in the aggregate; or
 
(k) there shall have occurred a Change in Control;
 
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained hereinto the contrary notwithstanding; and in any
event with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein to the contrary notwithstanding.
 
ARTICLE VIII
 
The Administrative Agent
 
SECTION 8.01 .  Appointment and Authority.  Each Lender hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Administrative Agent
hereunder and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.  Except with respect to the Borrower’s consent right under
Section 8.06, the provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
obligor shall have rights as a third party beneficiary of any of such
provisions.
 
 
47

--------------------------------------------------------------------------------

 
 
SECTION 8.02 .  Administrative Agent Individually.  (a) The person serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the person serving as the Administrative Agent hereunder in its
individual capacity.  Such person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
(b) Each Lender understands that the person serving as Administrative Agent,
acting in its individual capacity, and it and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 8.02(b) as “Activities”) and may engage
in the Activities with or on behalf of one or more of the obligors or their
respective Affiliates.  Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
obligors and their Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in the Borrower, another
obligor or their respective Affiliates), including trading in or holding long,
short or derivative positions in securities, loans or other financial products
of one or more of the obligors or their Affiliates.  Each Lender understands and
agrees that in engaging in the Activities, the Agent’s Group may receive or
otherwise obtain information concerning the obligors or their Affiliates
(including information concerning the ability of the obligors to perform their
respective obligations hereunder) which information may not be available to any
of the Lenders that are not members of the Agent’s Group.  None of the
Administrative Agent nor any member of the Agent’s Group shall have any duty to
disclose to any Lender or use on behalf of the Lenders, or be liable for the
failure to so disclose or use, any information whatsoever about or derived from
the Activities or otherwise (including any information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Borrower or any Affiliate of the Borrower) or to account
for any revenue or profits obtained in connection with the Activities, except
that the Administrative Agent shall deliver or otherwise make available to each
Lender such documents as are expressly required hereby to be transmitted by the
Administrative Agent to the Lenders.
 
(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers either now have or may in the
future have interests or take actions that may conflict with the interests of
any one or more of the Lenders (including the interests of the Lenders
hereunder).  Each Lender agrees that no member of the Agent’s Group is or shall
be required to restrict its activities as a result of the person serving as
Administrative Agent being a member of the Agent’s Group, and that each member
of the Agent’s Group may undertake any Activities without further consultation
with or notification to any Lender.  None of (i) this Agreement, (ii)
 
 
48

--------------------------------------------------------------------------------

 
 
the receipt by the Agent’s Group of information (including Confidential
Information) concerning the Borrower or its Affiliates (including information
concerning the ability of the Borrower to perform its obligations hereunder) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender including any such duty that would prevent or restrict the Agent’s
Group from acting on behalf of customers (including the Borrower or its
Affiliates) or for its own account.
 
SECTION 8.03 .  Duties of Administrative Agent; Exculpatory Provisions.  (a) The
Administrative Agent’s duties hereunder are solely ministerial and
administrative in nature and the Administrative Agent shall not have any duties
or obligations except those expressly set forth herein.  Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent or any of its Affiliates to liability or
that is contrary to this Agreement or applicable law.
 
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.09) or (ii) in the absence of its own
gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default or the event or events that give or
may give rise to any Default unless and until the Borrower or any Lender shall
have given notice to the Administrative Agent describing such Default and such
event or events.
 
(c) Neither the Administrative Agent nor any member of the Agent’s Group shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement or the Confidential Information Memorandum,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith or the adequacy,
accuracy and/or completeness of the information contained therein, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or (iv)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than (but subject to the foregoing clause (ii)) to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
(d) Nothing in this Agreement shall require the Administrative Agent or any of
its Related Parties to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Administrative
 
 
49

--------------------------------------------------------------------------------

 
 
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Administrative Agent or any of its Related Parties.
 
SECTION 8.04 .  Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan, and in
the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of such Borrowing.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
SECTION 8.05 .  Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  Each such sub-agent and the Related Parties of the Administrative
Agent and each such sub-agent shall be entitled to the benefits of all
provisions of this Article VIII and Section 9.06 (as though such sub-agents were
the “Administrative Agent” under this Agreement) as if set forth in full herein
with respect thereto.
 
SECTION 8.06 .  Resignation of Administrative Agent.  The Administrative Agent
may at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed and such consent not to be required where an
Event of Default has occurred and is continuing), to appoint a successor, which
shall be a bank with an office in New York, or an Affiliate of any such bank
with an office in New York.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (such
30-day period, the “Lender Appointment Period”), then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above.  In addition
and without any obligation on the part of the retiring Administrative Agent to
appoint, on behalf of the Lenders, a successor Administrative Agent, the
retiring Administrative Agent may at any time upon
 
 
50

--------------------------------------------------------------------------------

 
 
or after the end of the Lender Appointment Period notify the Borrower and the
Lenders that no qualifying person has accepted appointment as successor
Administrative Agent and the effective date of such retiring Administrative
Agent’s resignation which effective date shall be no earlier than three business
days after the date of such notice.  Upon the resignation effective date
established in such notice and regardless of whether a successor Administrative
Agent has been appointed and accepted such appointment, the retiring
Administrative Agent’s resignation shall nonetheless become effective and
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent hereunder and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties as
Administrative Agent of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations as Administrative Agent hereunder (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.06
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
SECTION 8.07 .  Non-Reliance on Administrative Agent and Other Lenders.  (a)
Each Lender confirms to the Administrative Agent, each other Lender and each of
their respective Related Parties that it (i) possesses (individually or through
its Related Parties) such knowledge and experience in financial and business
matters that it is capable, without reliance on the Administrative Agent, any
other Lender or any of their respective Related Parties, of evaluating the
merits and risks (including tax, legal, regulatory, credit, accounting and other
financial matters) of (x) entering into this Agreement, (y) making Loans and
other extensions of credit hereunder and (z) in taking or not taking actions
hereunder, (ii) is financially able to bear such risks and (iii) has determined
that entering into this Agreement and making Loans and other extensions of
credit hereunder is suitable and appropriate for it.
 
(b) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal
 
 
51

--------------------------------------------------------------------------------

 
 
and investigation of all risks arising under or in connection with, and its own
credit analysis and decision to take or not take action under, this Agreement
based on such documents and information as it shall from time to time deem
appropriate, which may include, in each case:
 
(i) the financial condition, status and capitalization of the Borrower;
 
(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with this Agreement;
 
(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan, and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition;
 
(iv) the adequacy, accuracy and/or completeness of the Confidential Information
Memorandum and any other information delivered by the Administrative Agent, any
other Lender or by any of their respective Related Parties under or in
connection with this Agreement, the transactions contemplated hereby and thereby
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with this Agreement.
 
SECTION 8.08 .  No Other Duties.  Anything herein to the contrary
notwithstanding, none of the persons acting as “Bookrunners” or “Arrangers”
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement, except in its capacity, as applicable, as
the Administrative Agent or as a Lender hereunder.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01   Notices.  (a) All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:
 
(i) if to the Borrower, to it at 358 South Main Street, Burlington, NC
27215,  Attention of William B. Hayes  (Telecopy No. (336) 227-9410);
 
(ii) if to the Administrative Agent, to Building #3, 1615 Brett Road, New
Castle, DE 19720, Attn:  Bank Loans Syndications Department, Fax: (212)
994-0961, with a copy to:  GLAgentOfficeOps@citi.com; and
 
(iii) if to a Lender, to it at its address (or telecopy number) set forth on
Schedule 9.01 or in the Assignment and Assumption pursuant to which such Lender
shall have become a party hereto or at such other address as shall be
 
 
52

--------------------------------------------------------------------------------

 
 
notified in writing (x) in the case of the Borrower and the Administrative
Agent, to the other parties and (y) in the case of all other parties, to the
Borrower and the Administrative Agent.
 
(b) All notices, demands, requests, consents and other communications described
in clause (a)  shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by mail,
when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.02 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of person being notified
(regardless of whether any such person must accomplish, and whether or not any
such person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a) provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or Article
VIII shall not be effective until received by the Administrative Agent.
 
(c)           Notwithstanding clauses (a) and (b) (unless the Administrative
Agent requests that the provisions of clause (a) and (b) be followed) and any
other provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the
obligors shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrower.  Nothing in this clause (c) shall prejudice
the right of the Administrative Agent or any Lender to deliver any Approved
Electronic Communication to any obligor in any manner authorized in this
Agreement or to request that the Borrower effect delivery in such manner.


SECTION 9.02   Posting of Approved Electronic Communications.  (a)  Each of the
Lenders and each obligor agree that the Administrative Agent may, but shall not
be obligated to, make the Approved Electronic Communications available to the
Lenders by posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
 
(b)           Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of
 
 
53

--------------------------------------------------------------------------------

 
 
the Closing Date, a dual firewall and a User ID/Password Authorization System)
and the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders and each obligor
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution.  In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders and each obligor hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
 
(c)           THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
 
(d)           Each of the Lenders and each obligor agree that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
 
SECTION 9.03 .  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and shall survive the making by the Lenders of the Loans, regardless of
any investigation made by the Lenders or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any Fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not been terminated.  The
provisions of Sections 2.12, 2.14, 2.18 and 9.06 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term
 
 
54

--------------------------------------------------------------------------------

 
 
or provision of this Agreement, or any investigation made by or on behalf of the
Administrative Agent or any Lender.
 
SECTION 9.04 .  Binding Effect.  This Agreement shall become effective when (x)
it shall have been executed by the Borrower and the Administrative Agent and
when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto and
(y) the other conditions to effectiveness set forth in Section 4.01 shall have
been satisfied or waived.
 
SECTION 9.05 .  Successors and Assigns.  (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent or the
Lenders that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.
 
(b) Prior to the Closing Date, each Lender may assign to one or more Eligible
Assignees all or a portion of its interest, rights and obligations under this
Agreement, with the consent, not to be unreasonably withheld, of the
Administrative Agent and the Borrower; provided, that such consent of the
Borrower (i) shall not be required if such assignment is made to an Approved
Person, another Lender or an Affiliate or Approved Fund of a Lender and (ii)
shall be deemed to have been given if the Borrower has not responded within five
Business Days of a written request for such consent; provided, further, that the
consent of the Borrower shall not be required to any such assignment during the
continuance of any Event of Default described in paragraph (g) or (h) of Article
VII.  After the Closing Date, each Lender may assign to one or more Eligible
Assignees all or a portion of its interest, rights and obligations this
Agreement, with the consent, not to be unreasonably withheld, of the
Administrative Agent.
 
(c) (i) The amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $10,000,000 and increments of $1,000,000 in excess thereof,
(ii) each such assignment shall be of a constant, and not a varying, percentage
of all the assigning Lender’s rights and obligations under this Agreement in
respect of the Loans or Commitments so assigned, (iii) the parties to each such
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent) and (iv) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and applicable tax forms.  Upon acceptance and recording pursuant
to paragraph (e) of this Section 9.05, from and after the effective date
specified in each Assignment and Assumption, (A) the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Agreement
and (B) the assigning Lender thereunder shall, to the extent of the interest
 
 
55

--------------------------------------------------------------------------------

 
 
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.12, 2.14, 2.18 and 9.06,
as well as to any Fees accrued for its account and not yet paid).
 
(d) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Assumption, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto, or the financial
condition of the Borrower or any Subsidiary or the performance or observance by
the Borrower or any Subsidiary of any of its obligations under this Agreement or
any other instrument or document furnished pursuant hereto; (iii) such assignee
represents and warrants that it is (x) an Eligible Assignee and (y) legally
authorized to enter into such Assignment and Assumption; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 4.02(f) or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Assumption; (v) such assignee will independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
 
(e) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent and the Lenders may treat
each person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for
 
 
56

--------------------------------------------------------------------------------

 
 
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
(f) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, an Administrative Questionnaire completed
in respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)
above and, if required, the written consent of the Borrower and the
Administrative Agent to such assignment, the Administrative Agent shall (i)
accept such Assignment and Assumption and (ii) record the information contained
therein in the Register.  No assignment shall be effective unless it has been
recorded in the Register as provided in this paragraph (f).
 
(g) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other entities in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participating banks or other entities
shall be entitled to the benefit of the cost protection provisions contained in
Sections 2.12, 2.14 and 2.18 to the same extent as if they were Lenders (but,
with respect to any particular participant and the amount of its participation,
to no greater extent than the Lender that sold the participation to such
participant) and (iv) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrower relating to the
Loans and to approve any amendment, modification or waiver of any provision of
this Agreement (other than amendments, modifications or waivers decreasing any
fees payable hereunder or the amount of principal of or the rate at which
interest is payable on the Loans, extending any scheduled principal payment date
or date fixed for the payment of interest on the Loans or increasing or
extending the Commitments).
 
(h) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.05, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee, assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.17.
 
(i) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.
 
 
57

--------------------------------------------------------------------------------

 
 
(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender.  Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender).  In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States of America or any state
thereof.  In addition, notwithstanding anything to the contrary contained in
this Section 9.05, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.
 
(k) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.
 
SECTION 9.06 .  Expenses; Indemnity.  (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the syndication of the credit facility provided for herein and
the preparation and administration of this Agreement or in connection with any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions hereby or thereby contemplated shall be consummated), including
the reasonable fees, charges and disbursements of Davis Polk & Wardwell LLP,
counsel for the Administrative Agent, or (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement or in
connection with the Loans made hereunder, including the fees, charges and
disbursements of Davis Polk & Wardwell LLP, counsel for Administrative Agent,
and of other counsel for the Administrative Agent or any Lender.
 
 
58

--------------------------------------------------------------------------------

 
 
(b) The Borrower agrees to indemnify the Administrative Agent, each Lender and
each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities, penalties and related expenses,
including counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee (other than Taxes, Other Taxes or amounts that would be
Other Taxes if imposed by the United States of America or any political
subdivision thereof) arising out of, in any way connected with, or as a result
of (i) the execution or delivery of the Commitment Letter, Fee Letter, this
Agreement or any agreement or instrument contemplated thereby, the performance
by the parties thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated
thereby, (ii) the use of the proceeds of the Loans or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing, or
preparation of a defense in connection therewith, whether or not any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, penalties or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment (a “Final Judgment”)
to have resulted from the gross negligence or willful misconduct of such
Indemnitee.  In the case of an investigation, litigation or other proceeding in
which the indemnity in this Section applies, such indemnity will be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower or Seller or any of their respective Related Parties, and Indemnified
Party or any other person or an Indemnified Party is otherwise party thereto and
whether or not the Transactions are consummated.
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section
9.06, each Lender severally agrees to pay to the Administrative Agent such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability, penalty or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.  For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the outstanding Loans and unused Commitments at the time.
 
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.
 
(e) All amounts due under this Section 9.06 shall be payable not later than 15
days after written demand therefor.
 
SECTION 9.07 .  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general
 
 
59

--------------------------------------------------------------------------------

 
 
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be unmatured.  The rights of each Lender under
this Section 9.07 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
 
SECTION 9.08 .  Applicable Law.  THIS AGREEMENT  SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 9.09 .  Waivers; Amendment.  (a) No failure or delay of the
Administrative Agent or any Lender in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan, without the prior written consent of
each Lender affected thereby, (ii) increase or extend the Commitment or decrease
or extend the date for payment of any Fees of any Lender without the prior
written consent of such Lender, (iii) amend or modify (a) the pro rata
requirements of Section 2.09, 2.11 or 2.15, (b) the provisions of Section
9.05(k), (c) the provisions of this Section 9.09, or (d) the definition of the
term “Required Lenders”, without the prior written consent of each Lender or
(iv) modify the protections afforded to an SPC pursuant to the provisions of
Section 9.05(i) without the written consent of such SPC; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent hereunder without the prior written consent of the
Administrative Agent.
 
SECTION 9.10 .  Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum
 
 
60

--------------------------------------------------------------------------------

 
 
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan or participation in accordance with applicable law, the
rate of interest payable in respect of such Loan or participation hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan or participation but were not payable as a
result of the operation of this Section 9.10 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or participations
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.
 
SECTION 9.11 .  Entire Agreement.  This Agreement , the Commitment Letter and
the Fee Letter constitute the entire contract between the parties relative to
the subject matter hereof.  Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement.  Nothing
in this Agreement, expressed or implied, is intended to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereunder and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
 
SECTION 9.12 .  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.12.
 
SECTION 9.13 .  Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
SECTION 9.14 .  Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and
 
 
61

--------------------------------------------------------------------------------

 
 
shall become effective as provided in Section 9.04.  Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement.
 
SECTION 9.15 .  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.16 .  Jurisdiction; Consent to Service of Process.  (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
 
(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York State or Federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Article IX.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
SECTION 9.17 .  Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Confidential Information
(as defined below), except that Confidential Information may be disclosed (a) to
its and its Affiliates’ officers, directors, employees and agents, including
accountants, legal counsel and other advisors who need to know such Information
in connection with its role as Administrative Agent or Lender (as the case may
be) hereunder (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners) (provided that, to the extent permitted
by applicable law and practicable under the circumstances, such person will
first inform
 
 
62

--------------------------------------------------------------------------------

 
 
the Borrower of any such request), (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process (provided that, to
the extent permitted by applicable law, such person will promptly notify the
Borrower of such requirement as far in advance of its disclosure as is
practicable to enable the Borrower to seek a protective order and, to the extent
practicable, such person will cooperate with the Borrower in seeking any such
order), (d) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to the enforcement of its rights hereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.17, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any credit default swap
or similar credit derivative transaction relating to the obligations of the
Borrower under this Agreement, (f) with the consent of the Borrower or (g) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section 9.17.  For the purposes of this Section,
“Confidential Information” shall mean all information received from the Borrower
and related to the Borrower or its business, other than any such information
that was available to the Administrative Agent or any Lender on a
nonconfidential basis prior to its disclosure by the Borrower.  Each of the
Administrative Agent and the Lenders agrees that, except as expressly provided
in this Section 9.17, it will use Confidential Information only in connection
with its role as Administrative Agent or Lender (as the case may be) hereunder.
 
SECTION 9.18 .  USA PATRIOT Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the USA PATRIOT Act.
 

 
63

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
LABORATORY CORPORATION OF AMERICA HOLDINGS
 
by:   /s/ William B. Hayes
   
Name:  William B. Hayes
   
Title:  Executive Vice President, Chief Financial Officer and Treasurer






 
CITIBANK, N.A., individually and as Administrative Agent and Lender
 
by:   /s/ Maureen P. Maroney
   
Name:  Maureen P. Maroney
   
Title:    Authorized Signatory




 
by:  /s/ Maureen P. Maroney
   
Name:  Maureen P. Maroney
   
Title:    Authorized Signatory




 
64

--------------------------------------------------------------------------------

 




 
SIGNATURE PAGE TO LABORATORY CORPORATION OF AMERICA HOLDINGS CREDIT AGREEMENT
DATED AS OF THE DATE AND YEAR FIRST WRITTEN ABOVE
      BARCLAYS BANK PLC       
by:   /s/ Noam Azachi
   
Name:  Noam Azachi
   
Title:   Assistant Vice President




 
65

--------------------------------------------------------------------------------

 




 
SIGNATURE PAGE TO LABORATORY CORPORATION OF AMERICA HOLDINGS CREDIT AGREEMENT
DATED AS OF THE DATE AND YEAR FIRST WRITTEN ABOVE
      BANK OF AMERICA, N.A.       
by:  /s/ Zubin R. Shroff
   
Name: Zubin R. Shroff
   
Title:   Vice President





 
66
